Citation Nr: 0008167	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  95-05 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for residuals of a back 
injury.  

Entitlement to service connection for a heart disorder.  

Entitlement to service connection for residuals of a left leg 
injury.  

Entitlement to service connection for asthma.  

Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Los Angeles, California.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in September 1994, and a transcript 
thereof is in the claims file.  

The case was remanded by the Board in February 1997 for 
additional development, which was accomplished to the extent 
possible. 

Additional medical evidence dated in January 2000 was 
received at the Board in March 2000, having been forwarded by 
a Member of the United States House of Representatives, with 
a request to use the evidence to "reopen" the veteran's 
claim.  The evidence pertains to current flank symptoms.  As 
it contains no opinion linking any disability to the 
veteran's service and does not even mention service, it need 
not be considered in deciding the claims now before the Board 
and it does not require that the case be remanded for initial 
consideration by the RO. 



FINDINGS OF FACT

1.  There is no competent evidence or opinion relating any of 
the current back disorders, which were first documented many 
years after service, to any in-service back injury or 
otherwise relating a back disorder to service.   

2.  The competent evidence first shows a heart disorder more 
than one year after service, and there is no competent 
evidence relating any current heart disorder to service.  

3.  The competent evidence of record does not show that the 
veteran has residuals of a claimed in-service left leg injury 
and does not relate any current left leg disorder to service.   

4.  The competent evidence of record does not show that any 
current asthma is of service origin or otherwise related to 
service.  

5.  The competent evidence of record does not show that the 
veteran has a bilateral foot disorder is of service origin or 
otherwise related to service.   


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a back 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for a heart disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim for service connection for residuals of a left 
leg injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  The claim for service connection for asthma is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The claim for service connection for a bilateral foot 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The National Personnel Records Center has reported that the 
veteran's service medical records are not available, and were 
probably destroyed in a July 1973 fire at that facility.  
Searches for records of the Office of the Surgeon General and 
for morning reports pertaining to the veteran were 
unsuccessful.   

In his initial claim for VA disability benefits, filed in 
1971, the veteran cited a heart condition, a nervous 
disorder, and arthritis, all of which he dated to 1969.  In 
response to instructions to identify any treatment during 
service, he noted "none."  Hr also reported no post-service 
medical treatment.  No other disabilities were mentioned.  

The veteran was hospitalized in Brookville Hospital in 
September 1960 for a bimalleolar fracture of the left ankle 
and laceration of the scalp from an accident.  His occupation 
at that time was noted to be self-employed trucker.    

The veteran was hospitalized at White Memorial Medical Center 
in November 1970 for low back pain radiating down the left 
leg.  He reportedly had fallen off a moving truck a year and 
a half previously and had had low back and left leg pain 
since then. Blood pressure was 120/80.  Pulse rate was 72.  A 
myelogram revealed L4-5 disc space narrowing without evidence 
of secondary hypertrophic change.  The final diagnosis was 
left leg pain with some radiculitis, exact etiology unknown.  

The veteran was hospitalized by VA in December 1970 for low 
back pain, the etiology of which was to be determined.  He 
related that while unloading a truck in July 1969 he slipped 
and twisted his back, with resulting pain.  He complained of 
constant low back pain since then.  It was noted that he had 
had a myocardial infarction in October 1969 when he was 
changing a tire despite his having been unable to work.  
Since then, he had had eight "heart emergencies."  It was 
noted that for the previous two months, he had experienced 
severe low back pain that confined him to bed and that a 
month and a half ago he had been hospitalized at White 
memorial Hospital where an electromyogram (EMG) reportedly 
had been negative.  Current examination of the back was 
within normal limits.  A myelogram showed osteoarthritic 
disease with osteophyte formation in the cervical and lumbar 
spine.  There was no evidence of disc herniation, but there 
was a narrow canal and spinal cord in the cervical spine 
region.  It was noted that he had a long-standing personality 
disorder and it was felt that until "we get him a workmen's 
compensation settlement, he will cling to his back 
symptoms...."  An EMG in December 1970 showed findings 
consistent with root lesion at L5-S1 and S2 levels.  The 
final diagnosis was low back pain with etiology to be 
determined.  

VA outpatient clinical records dated in November 1971 show 
that the veteran reportedly was chronically obsessed with the 
function of his heart.  He complained of chest pain, erratic 
heart beat, "shaking of the whole bed," headaches and 
backaches.  The impression was psychophysiologic overlay in a 
basically inadequate personality.  In January 1972, he 
complained of being unable to get enough air, his heart 
flopping around, and passing out.  The heart was shown to be 
regular.  Blood pressure was 120/70 and pulse was 80.  His 
lungs were clear and his extremities were negative.  A 
functional disorder was diagnosed.  

A VA hospital report dated in April 1972 indicates that the 
veteran was hospitalized for a nasal polypectomy.  It was 
noted that he had not had an allergic history.  A VA allergy 
clinic report in March 1973 shows that he had no history of 
bronchial asthma.  

San Bernardino County General Hospital outpatient clinical 
records show that in August 1973 the veteran had a mental 
health evaluation indicating that the veteran was obsessively 
concerned with his physical problems It was noted that he had 
a long history of drinking that he stopped in 1969 at the 
first indication of a heart ailment.  His heart problem was 
described as an irregular beat.  There also was reference to 
a current asthmatic condition.  

The veteran was hospitalized by VA in August 1973 for long-
standing complaints of tachycardia.  A complete work-up 
revealed nothing by electrocardiogram.  He stated that he had 
been told that he had asthma primarily because he was 
complaining of shortness of breath prior to being transferred 
to this VA hospital.  His pulse was 86.  He was very nervous, 
with rambling complaints that were deemed obviously not true, 
such as his pulse never going below 100.  The final diagnosis 
was psychophysiologic reaction superimposed on possible 
actual pathology but basically an inadequate personality.  

The veteran was hospitalized by VA in September and October 
1973 for recurrent episodes of shortness of breath, 
productive cough, wheezing, sweating, and a rapid heart rate 
occurring in the evening.  The first such episode reportedly 
was in July 1973.  The final diagnoses included bronchitis 
with an allergic component to be ruled out, history of 
tachyarrhythmia, history of myocardial infarction that was 
poorly documented, and history of low back pain of unknown 
etiology.

The veteran was treated at Loma Linda Community Hospital in 
November and December 1973 for shortness of breath, 
palpitations, and expectoration of yellowish sputum.  He was 
known to have asthma.  It was noted that previous episodes of 
asthma and tachycardia had become worse with the cessation of 
chronic alcohol ingestion 3 or 4 years previously.  Purulent 
bronchitis and bronchial asthma were diagnosed.  

VA outpatient treatment records show that in December 1973 
the veteran was being followed for upper respiratory 
symptoms.  Nasal polyps were noted. 

VA examination reports dated in March and April 1974 show 
that the veteran complained of dizziness, shortness of 
breath, weakness, headaches, back and leg aches, attacks of 
tachycardia, skipping heart beats, and asthma. He was 
preoccupied with somatic circulatory complaints.  He was 
described as fearful and limited his activities voluntarily.  
No upper or lower extremity or spine abnormality was 
detected.  The diagnoses included irritable heart and cardiac 
neurosis.  

San Bernardino County General Hospital outpatient clinical 
records reflect that when the veteran was seen in May 1974, 
he was noted to have had asthma for a year with severe 
frequent attacks.  Stable asthma was assessed.  He also 
complained of a racing pulse associated with shortness of 
breath and it was noted that old records indicated paroxysmal 
atrial fibrillation.  In July 1974, his blood pressure was 
130/90.  Stable asthma was assessed.  He had worn a Holter 
monitor for 10 hours about 3 months previously and did not 
think he had any arrhythmia during that time.  The Holter 
results were not returned.  

On a VA examination in July 1974, the veteran complained of 
severe bronchial asthma, severe headaches, palpitations, and 
constant leg pain.  Blood pressure was 130/80.  No 
abnormality of the extremities or the spine was noted.  He 
was described as suffering from severe intermittent asthma 
and bronchial asthma was diagnosed.  

A Loma Linda Community Hospital report dated in September 
1975 shows that the veteran was admitted through the 
emergency room following an acute onset of crushing chest 
pain and shortness of breath.  Reportedly in 1973 he had 
developed bronchial asthma and had had severe asthmatic 
bronchitis for three years that was improving.  Its onset 
reportedly had occurred on moving from one place to another; 
no previous history of asthma or other allergies was noted.  
History was also recorded of relatively good health until 
1969 when he fainted at work, was hospitalized and was 
treated for a rapid heart beat.  Since then he had been 
hospitalized several times for tachycardia.  He underwent 
evaluation for his cardiac symptoms.  The extremities showed 
no joint swelling or tenderness.  There was normal curvature 
of the back with no tenderness and good range of motion.  The 
final diagnoses included chronic extrinsic bronchial asthma 
and acute atrial flutter with variable atrial-ventricular 
conduction.  

The veteran was hospitalized again at Loma Linda Community 
Hospital in March 1976 for crushing substernal chest pain 
with shortness of breath, nausea and diaphoresis.  He had 
been involved in a fight when he developed crushing chest 
pain with the other symptoms.  The final diagnoses were 
supraventricular tachycardia of undetermined etiology, 
probably secondary to arteriosclerotic heart disease (ASHD), 
probably ASHD and severe bronchial asthma.  

VA outpatient clinical records dated in November 1979 show 
that the veteran had a history of recurrent cardiac 
palpitations since 1968 along with a long history of anxiety.  
The impressions were possible mitral prolapse and an anxiety 
problem.  An electrocardiogram revealed first degree 
atrioventricular block and possible mild left ventricular 
hypertrophy.  

A December 1979 report from a VA cardiology clinic indicates 
that the veteran had a history of palpitations, to include 
atrial fibrillation one time, since 1968.  A history of 
asthma but no hypertension, diabetes mellitus or rheumatic 
fever was noted.  Old records from elsewhere reportedly 
showed questionable sinus tachycardia or rapid atrial 
fibrillation.  

VA outpatient treatment records show that in March 1982 the 
veteran was seen for complaints of sharp back pain of 3 days' 
duration with pain down the right leg.  He had been lifting 
potting soil when the pain developed.  There was right lower 
back pain radiating down the leg.  X-ray examination revealed 
no acute change.  Lumbosacral strain was diagnosed.  A 
follow-up report 2 days later showed good alignment of the 
lumbar spine with slight tenderness and marked limitation of 
motion.  Degenerative joint disease and degenerative disc 
disease was assessed.  Later X-rays revealed degenerative 
joint disease and degenerative disc disease at C5-6, C6-7 
discs and osteophytes and straightening of the lumbar spine 
with no evidence of spondylolysis or spondylolisthesis.  In 
July 1984, he was seen for complaints of chest pain and 
irregular heart rate.  The diagnoses were premature atrial 
contractions and stable angina.  In September 1985, he was 
seen after expectorating phlegm for three days, and four days 
after his back went out.  He had noted rhinorrhea over the 
previous three days, and generalized fatigue.  The final 
diagnoses were bronchitis and chronic low back pain.  

VA outpatient treatment records of July 1986 show that the 
veteran had had chronic low back pain since 1968 and it was 
getting worse.  Degenerative joint disease of the sacroiliac 
joint, bilaterally, was diagnosed.  In April 1988, he was 
seen for complaints of low back pain and both hands "going 
to sleep."  He was noted to have a 20-year history of low 
back pain with a history of degenerative disc disease of the 
low back and occasional pain of the left leg since 1968.  The 
impression was history of degenerative disc disease at L4-5 
and L5-S1.  A history of asthma that had been resolved for 5 
years was noted.  ASHD and coronary artery disease (CAD), 
status post myocardial infarction, were noted.  Also noted 
were cardiac arrhythmia with premature atrial contractions 
and degenerative disc disease at L4-5 and L5-S1. Degenerative 
disc disease and ASHD were diagnosed.  

VA outpatient treatment records dated in June 1989 show that 
the veteran had left great toenail thickness without any sign 
of acute infection.  

The veteran was hospitalized by VA in January 1990 for 
palpitations associated with shortness of breath and 
dizziness.  An electrocardiogram on admission showed atrial 
fibrillation.  A past medical history of asthma (5 years) and 
hypertension was noted.  He reportedly had had palpitations 
for 22 years.  Arthritis of the back since 1970 was noted.  
The final diagnoses were atrial arrhythmia 
(flutter/fibrillation), hypertension and anxiety.  

The veteran was hospitalized by VA in March 1990 for 
recurrent paroxysmal atrial fibrillation, which reportedly 
had been recurrent since 1968 with spontaneous conversion to 
normal sinus rhythm.  It was noted that he had retired on 
disability from work as a truck driver.  He had a history of 
asthma for 6 years on no medication, hypertension, and 
chronic back pain with radiation to the leg.  It was 
indicated that he had not had an asthma attack since 1985.  
He reportedly had had a back injury "in war" and a left 
lower leg fracture from a truck running him over. Chronic 
back pain was noted and as was tenderness of the back to 
palpation of all lumbar vertebrae. 

The veteran was hospitalized by VA in June 1991 to rule out a 
myocardial infarction.  An exercise tolerance test (ETT) 
shows that his exercise tolerance was slightly impaired, and 
primarily limited by orthopedic or neurologic conditions.  He 
was hospitalized by VA in December 1992 for atrial 
fibrillation.  Spirometry showed normal vital capacity, 
ruling out restrictive lung disease, and normal mechanics of 
ventilation. 

In January 1993, the veteran was hospitalized by VA for 
paroxysmal atrial fibrillation and low back pain with 
degenerative joint disease.  A 30-year history of paroxysmal 
atrial fibrillation was recorded.  He reportedly had had 
chronic low back pain secondary to degenerative joint disease 
with a questionable history of herniated nucleus pulposus.  A 
mild history of asthma was noted.  It was reported that the 
etiology of paroxysmal atrial fibrillation appeared to be 
most likely secondary to hypertensive cardiomyopathy.  
Echocardiogram a month earlier had shown mild concentric left 
ventricular hypertrophy and trace mitral regurgitation with 
moderate left atrial enlargement.  He did not experience any 
low back pain.  The final diagnoses were paroxysmal atrial 
fibrillation and low back pain with degenerative joint 
disease.  

VA outpatient treatment records show that in March 1993, the 
veteran was noted to have a history of chronic low back pain 
and an injury in 1953.  Back pain was described as 
nonradicular, worse in various positions, without lower 
extremity weakness or paresthesia except for what the veteran 
related to a left ankle fracture in the 1950's, Physical 
examination revealed mild tenderness at L4-5, diffuse 
bilateral lumbar paraspinal tenderness and edema, brawny 
pigmentation of the right foot, functional range of motion of 
the thoracic and lumbar spine, negative straight leg raising 
but with low back pain at 60 degrees.  Strength was normal 
and equal.  There was decreased light touch sensation of the 
left lower extremity.  The assessment was chronic 
nonradicular mechanical low back pain probably secondary to 
degenerative joint disease.  In May 1993, he was seen for 
complaints of right mid-back pain of 3 weeks' duration and a 
chest cold.  The assessment included atrial fibrillation 
controlled on medication and an upper respiratory infection 
(URI).  

In a February 1993 statement, signed by four individuals who 
claim to have known the veteran for more than 40 years, it 
was reported that the veteran had had back, heart and leg 
problems, "pulps," and asthma in 1955 and never got better.   

At his September 1994 hearing, the veteran testified that he 
sustained a back injury a few weeks after entering active 
service when he fell into a hole.  He reportedly was treated 
and told that he had back strain and a torn ligament, or 
something like that.  He testified that he had had low back 
pain thereafter.  He also recalled having been treated for 
his low back problems at a hospital in 1956, following 
service.  He testified that he felt anxiety during service 
caused his heat beat to increase to 200 and that an irregular 
heart beat started during active service after he injured his 
back and his legs.  The veteran further testified that he 
developed allergies while serving in Japan and had asthma 
there, which never went away.  He recalled having been 
treated for his heart rate in 1956 when he was working for a 
railroad and reported having been diagnosed with a heart 
condition not more than a year following service.   

The veteran also testified that about two months after 
entering service his left leg collapsed and he fell over; his 
ankle also reportedly collapsed.  He reported that treatment 
included an ankle-stabilizing device and that was seen for 
this problem once or twice a month.  Following service, the 
problem continued and in early 1957 he reportedly collapsed 
trying to climb a telephone pole in the course of his job.  
He testified that his left ankle was broken in two or three 
places during active service, and he was told that he had 
cracked bones and torn ligaments, all of which continued 
following active service.  He felt that his left lower leg 
problems were due to his back problems.  He testified that 
asthma was diagnosed in 1954, during service, and treated 
with inhalers and prednisone. The veteran further testified 
that he had developed a rash and discoloration of the feet 
and lower extremities due to a dye used in the shoes he wore 
during active service.  He stated that his circulation was 
impaired in his feet and that his foot and lower extremity 
symptoms reportedly began with itchiness from wearing his 
boots while he was stationed in Japan, and they kept getting 
worse.  He alleged that he was held beyond his expected 
discharge date until his heart rate returned to a regular 
rhythm. His post-service employment reportedly aggravated his 
back condition but he denied any pertinent post-service on 
the job injury.  He pointed out that a D. M. had stated that 
he was hospitalized in 1955 and 1956 for his heart problems.  

In February 1997, D. M. stated that the veteran was 
hospitalized in "1955-1957" for back, leg, lung and ankle 
problems.  

In March 1997, the veteran's brother stated that the veteran 
had been in poor health for many years, reportedly having 
sustained a back injury in 1953 while on active duty.  He was 
also reported to have had at least one heart attack in 1968-
1969 and had complained of back problems since separation 
from active duty.  It was reported that the veteran had been 
treated for heart, asthma and back problems periodically 
since 1968. 

The veteran's sister reported in March 1997 that he had 
injured his back, legs and ankles in 1953.  

In March 1997, the veteran's friend, T. S., reported that the 
veteran was in the hospital for heart, back and leg problems 
in 1967-1968.  

In a March 1997 statement the veteran's aunt reported that 
she saw him on a visit in 1968 to 1970 and he was unable to 
walk and was in a wheelchair.  

VA outpatient treatment records dated in January 1997 reflect 
that X-ray examination of the veteran's spine in 1995 
revealed osteoarthritis.  In June 1997, the veteran was noted 
to have had numerous episodes of paroxysmal atrial 
fibrillation since his myocardial infarction in 1968.  In 
October 1997, the veteran had onychomycosis on the toes of 
the left foot.  Seborrheic keratoses were also noted but the 
specific areas involved were not specified.  

During VA hospitalization for atrial fibrillation and chest 
pain in May 1997, coronary artery disease was noted.  

VA outpatient treatment records dated in March 1998 show that 
the veteran had onychomycosis of the toes which were 
irritated when he wore shoes.  A history of degenerative 
joint disease, asthma, and paroxysmal atrial fibrillation 
were noted.  

Legal Criteria

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order for a claim to be well- 
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has also set forth the 
parameters of what constitutes a well-grounded claim, 
defining such as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  The Federal Circuit 
held that such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 
5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).  
For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where the 
issue involves questions of medical diagnosis or an opinion 
as to medical causation, competent medical evidence is 
required).  If no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Hearsay medical evidence, as transmitted by a lay person, is 
not sufficient to render a claim well grounded because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Where a veteran served continuously 
for 90 days or more during a period of war or after December 
31, 1946, and arteriosclerosis or cardiovascular-renal 
disease, including hypertension, and/or arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Diseases of an allergic etiology, including bronchial asthma, 
may not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  38 C.F.R. 
§ 3.380 (1999).  Service connection must be determined on the 
evidence as to existence prior to enlistment and, if so 
existent, a comparative study must be made of its severity at 
enlistment and subsequently.  Increase in the degree of 
disability during service may not be disposed of routinely as 
a natural progress nor as due to the inherent nature of the 
disease.  However, seasonal and other "acute allergic 
manifestations subsiding on the absence of or removal of the 
allergen are generally to be regarded as acute diseases, 
healing without residuals."  Id.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  

If service medical records are presumed destroyed, the Board 
has a heightened obligation to explain its findings and 
conclusions and consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In each case, the Board must determine whether the existing 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


The benefit of the doubt doctrine applies only after an 
eligible claimant has submitted a well-grounded claim.  38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102; Holmes v. Brown, 10 
Vet. App. 38 (1997).  

Analysis

The RO has unsuccessfully attempted to obtain the veteran's 
service medical records and any other service department 
records that might have information relevant to his claims.  
However, nothing was available.  Accordingly, the Board has a 
heightened duty to explain the findings and conclusions, and 
to consider the applicability of the doctrine of reasonable 
doubt.  

The initial determination to be made in respect to each issue 
is whether the claim is well grounded. 

Service Connection, Back Injury Residuals

The first clinical indication of any back abnormality was in 
November 1970 when the veteran was in White Memorial Medical 
Center for low back pain radiating down the left leg.  At 
that time it was specifically noted that he had fallen from a 
moving truck a year and a half previously, which induced the 
symptoms.  This would place the occurrence of a low back 
injury approximately more than twenty years after service.  
Similarly, the December 1970 VA hospital report reflects a 
history of back injury in 1969, while the veteran was 
unloading a truck, followed by lumbar spine pain.  It was 
also noted that he was hoping to get a Workmen's Compensation 
settlement based on his injury, which is consistent with the 
recorded history and inconsistent with a back disability of 
service origin.  

The next treatment record for back pain was in March 1982, 
when the veteran was seen after lifting potting soil 3 days 
previously.  VA outpatient treatment records in July 1986 
again show a history of low back pain since 1968; in April 
1988, the veteran was noted to have a 20-year history for 
degenerative disc disease of the lumbosacral spine; and in 
January 1990, arthritis of the back since 1970 was reported.  

During VA hospitalization in March 1990, the veteran first 
reported a history of a back injury "in war."  However, at 
his hearing his sworn testimony was that the alleged back 
injury happened in Virginia.  VA outpatient records dated in 
the 1990s show that he again reported a low back injury in 
1953, during service, followed by low back pain.  
Additionally, in support of the veteran's claim, various 
individuals have reported that he has had back problems since 
1955.  Additional lay evidence in 1997 indicates that he was 
hospitalized between 1955 and 1957 for back problems, that he 
had sustained a back injury in 1953, and that he had been 
hospitalized for back problems in 1967-1968.  

Accepting the veteran's testimony of an in-service back 
injury and the lay statements supporting that allegation for 
the sole purpose of determining whether the claim is well 
grounded, there still is no medical evidence or opinion that 
any current back disorder, regardless of the diagnosis, is 
related to a purported in-service injury and the medical 
record notations of such injury clearly are just a statement 
of history given by the veteran, decades after service and 
long after documented post-service back injuries.  Hence such 
notations are not competent evidence that any current back 
disorder is of service origin.  Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995).  In the absence of medical evidence or 
opinion linking a current back disorder to service, the claim 
for service connection for a back disability is not well 
grounded and must be denied.  Without a well-grounded claim, 
the doctrine of doubt with respect to this issue does not 
apply.  




Service Connection, Heart Disorder

The first medical evidence of any heart disorder was during 
VA hospitalization in December 1970 when the veteran was 
noted to have a history of a myocardial infarction in October 
1969, while changing a tire.  No diagnosis was made at that 
time.  When he complained of heart dysfunction with chest 
pain and an erratic heart beat at a VA outpatient clinic in 
November 1971, psychophysiologic overlay was indicated and in 
January 1972, a functional disorder was suggested. 

Thereafter, in 1973 the veteran was hospitalized by VA for 
"tachycardia."  The earliest history of an irregular heart 
beat was noted to have been in 1969, many years after 
service, as reflected in the August 1973 San Bernardino 
County General Hospital outpatient records.  The 
November/December 1973 VA hospital report also shows a 
history of tachycardia since 1969 or 1970.  He continued with 
complaints of tachycardia and skipping heart beats on the VA 
examinations in March and April 1974 and he was noted to be 
preoccupied with somatic circulatory complaints.  The 
diagnoses were "irritable heart" and cardiac neurosis which 
were without any organic finding of cardiovascular 
abnormality.  The first indication of paroxysmal atrial 
fibrillation is the San Bernardino clinical records of May 
1974.  VA outpatient treatment records in November and 
December 1979 reiterate the history of recurrent cardiac 
palpitations, to include one-time atrial fibrillation, since 
the late 1960's (1968).  

Subsequent medical records consistently reinforce an initial 
history of rapid heart beat in about 1969.  In March 1976, 
there was a notation of arteriosclerotic heart disease and in 
November 1979 one of mild left ventricular hypertrophy and a 
heart murmur possibly indicative of mitral prolapse.  There 
is more recent medical evidence of premature atrial 
contractions, stable angina and coronary artery disease.  

Thus, the competent evidence of record consistently shows a 
relevant history since about the late 1960s.  Although lay 
statements have indicated unspecified heart problems since 
1955 and the veteran has testified that anxiety during active 
service caused his heart rate to increase to 200, lay persons 
do not have the training or medical knowledge to diagnose or 
determine the cause or time of onset of heart disease.  None 
of the medical evidence corroborates a history of heart 
problems in proximity to service or links any current 
cardiovascular system disorder to service.  Although the 
veteran reportedly received medical attention his heart rate 
in 1965, that would have been many years after service.  
Likewise, although he claims to have had a diagnosis of a 
heart condition 6 months to a year following separation, 
there is no competent evidence corroborating that allegation 
and what a doctor purportedly told a lay person is not the 
equivalent of medical evidence.  Robinette. The veteran's 
claimed recollection of having been held over at separation 
from active service because of a rapid heart beat is not 
reflected in any of then numerous medical records on file 
but, in any event, this would not establish that any such 
rapid heart beat was indicative of cardiac pathology or is 
related to any current heart disease.  Such is a medical 
determination.    

While the veteran and his lay friends and relatives may think 
that he has heart problems that had their onset during 
service, they are not competent to diagnose medical disorders 
or to determine their etiology.  Additionally, lay witnesses 
are competent to relate only observable symptoms.  As no 
medical evidence has been presented that links any currently 
identified heart disorder or disease process, regardless of 
diagnosis, to the veteran's service or shows a compensable 
manifested heart disorder within the year after service, the 
claim is not well grounded, and entitlement to service 
connection for any such disorder must be denied. 

Service Connection, Left Leg Injury Residuals

The first clinical indication of any left lower extremity 
abnormality in the record is in the Brookville Hospital 
records of September 1960 indicating that the veteran had 
sustained an injury resulting in bimalleolar fracture of the 
left ankle.  This clearly was due to a postservice event.  VA 
hospital records in December 1970 indicate a collapsed muscle 
of the left lower extremity that apparently had developed a 
month and a half previously.  During an intervening period of 
many years during which he was treated for various other 
medical problems there was no complaint, finding or diagnosis 
of any left lower extremity abnormality.  An examination of 
the extremities at Loma Linda Community Hospital in September 
1975 revealed no joint swelling, tenderness, or limitation of 
motion of the left lower extremity.  Although occasional left 
leg pain since 1968 was noted at a VA clinic in July 1986, no 
diagnosis or other pertinent finding was made.  In any event, 
1968 was long after service.   

VA hospital records in March 1990 first reflect the veteran's 
statement that he had sustained a left lower leg fracture 
from a truck running him over.  However, it was not stated 
when any such accident happened and no left leg abnormality 
was noted.  A limited examination of the extremities by VA in 
January 1993 showed no abnormality.  At a VA clinic in 
February 1993, the veteran indicated that he had sustained a 
left ankle fracture in the 1950's; however, he is not 
competent to diagnose any ankle injury that may have occurred 
in the 1950s and the competent evidence shows a left ankle 
fracture in 1960, with no indication of any earlier fracture. 

Lay statements beginning in February 1993 indicate that the 
veteran had leg problems since 1955 and the veteran testified 
that his left leg had collapsed shortly following entrance 
into active duty and it was treated with an ankle stabilizer 
in his boot.  He claimed that he sustained multiple left 
ankle fractures, cracked bones, torn ligaments, swelling and 
collapsing of the left lower extremity during service with 
all the resultant problems continuing.  None of this is 
corroborated by any subsequent medical evidence of any 
residuals or a detailed history.  Additionally, at his 
hearing he did not testify that a truck had run over his 
lower extremity during service, which is what reportedly had 
caused the fracture mentioned in the 1960 medical record.  In 
any event, lay testimony is not competent for providing a 
nexus between any current left lower extremity disability and 
a claimed in-service injury.   Nothing in the extensive 
medical records provides the necessary link.  Nor do the 
medical records show a continuity of symptomatology or link 
any current left leg disorder to any claimed injury in 
service.  To the extent that the medical records show some 
complaints of pain radiating into the left leg, such appears 
to be linked to back complaints and reportedly had its onset 
after a post-service injury.  Accordingly, in the absence of 
competent evidence that the veteran currently has a left leg 
disability that is related to service, the claim is not well 
grounded.  


Service Connection, Asthma

The first indication of any respiratory problem was during VA 
hospitalization in August 1973, almost 20 years after 
service, when the veteran had shortness of breath and 
findings of expiratory wheezes.  The symptoms resolved 
without any disability shown.  Later in 1973, the veteran was 
again hospitalized for shortness of breath, and other 
respiratory symptoms.  Bronchitis was found with an allergic 
component to be ruled out.  However, earlier VA clinical 
reports in April 1972 and March 1973 had indicated no 
allergic history or history of bronchial asthma.  
Nevertheless, Loma Linda Community Hospital records dated in 
late 1973 indicate a known history of asthma in connection 
with other symptoms.  However, this was said to have been 
present for only 3 or 4 years.  

The San Bernardino County General Hospital clinical records 
show, in May 1974, that the veteran he had had asthma for a 
year.  Loma Linda Community Hospital records in September 
1975 reiterate a history of bronchial asthma since 1973.  No 
history of asthma prior to that time was recorded, and its 
onset was related to climatic change.  In September 1988, the 
VA records show that asthma had been resolved for 5 years.  
No reactivation of asthma since 1976 has been shown.  He did 
receive VA treatment for an URI in 1993.  

Beginning in February 1993, lay statements have been received 
to the effect that the veteran has asthma as far back as 
1955, and he testified that he developed bronchial asthma 
when he was stationed in Japan.  He recalled that asthma had 
been diagnosed in 1954 and treated with inhalers and 
prednisone.  The questions of whether any respiratory 
problems which the veteran claims to have had in service were 
symptomatic of asthma and whether any such problems are 
related to any post service asthma require medical evidence 
or opinion, which is lacking in this case.  In fact, the 
medical evidence dated prior to the demonstrated onset of 
bronchial asthma specifies no history of bronchial asthma or 
like allergic manifestations.  

With only incompetent lay statements indicating any 
etiology/diagnosis of asthma prior to 1973, and the medical 
evidence consistently indicating that there was no 
etiology/diagnosis of asthma prior to 1973, the claim is not 
well grounded and entitlement to service connection for 
asthma must be denied.  

Service Connection, Bilateral Foot Disorder

The first clinical indication of any foot problem was related 
to radicular symptoms affecting the left foot when the 
veteran was hospitalized at White Memorial Medical Center in 
November 1970.  However, no foot disorder was shown and the 
radicular symptoms were related to the veteran's back 
problem.  The extremities were normal on the examination at 
Loma Linda Community Hospital in September 1975.  Although 
brawny pigmentation of the right foot was first revealed on a 
VA outpatient clinical record in March 1993, no prior history 
was given and there is no medical evidence or opinion linking 
such to service.  

The veteran's testimony regarding claimed foot problems in 
service is insufficient to provide a nexus between any 
current foot disability and service.  Although his aunt has 
indicated that he had not been able to walk since 1968, that 
was more than 10 years after service and no medical 
professional has related any inability to walk to the 
veteran's service. Left great toenail thickness was noted in 
June 1989 and in October 1997 onychomycosis of the left foot 
toes and, possibly, seborrheic keratoses of the feet were 
noted at a VA outpatient clinical.  No earlier history was 
indicated and there is no competent evidence or opinion 
tending to relate those conditions to service.  

In the absence of medical evidence or opinion linking any 
current foot disorder to service, the claim for service 
connection is not well grounded and must be denied.  




Conclusion

In conclusion the Board notes that, at least partly due to 
the fact that the veteran's service medical records are not 
available, considerable effort has been expended on trying to 
obtain other evidence that might support his claims.  The 
Board recognizes that the Court has held that there is some 
duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. 5103 (West 1991 & 
Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well- ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any available medical evidence that has not been submitted or 
obtained, which will support a well-grounded claim.  Thus, 
the VA has satisfied its duty to inform the veteran under 38 
U.S.C.A. 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 
(1996).


ORDER

The veteran not having submitted a well-grounded claim, 
service connection for residuals of a back injury is denied.  

The veteran not having submitted a well-grounded claim, 
service connection for a heart disorder is denied.  

The veteran not having submitted a well-grounded claim, 
service connection for residuals of a left leg injury is 
denied.  

The veteran not having submitted a well-grounded claim, 
service connection for asthma is denied.  

The veteran not having submitted a well-grounded claim, 
service connection for a bilateral foot disorder is denied. 

The veteran not having submitted a well-grounded claim, 
service connection for a bilateral foot disorder is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 



